DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/2021 was filed after the mailing date of the non-final on 03/31/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 1-20 were previously pending and subject to a non-final action filed on Mar. 31, 2021. In the response filed on Jun. 29, 2021, claims 1, 12 and 20 were amended. Therefore, claims 1-20 are currently pending and subject to the final action below.

Response to Arguments
Applicant's arguments, see page 9, filed Jun. 29, 2021, with respect to the Double Patenting rejection of claims 1-20 has been considered but they are not persuasive. Applicant’s request that the double patenting rejection be held in abeyance.

Applicant's arguments, see pages 9-12, filed Jun. 29, 2021, with respect to the 35 U.S.C. 103 of claims 1, 3-4, 7, 12, 14-15, 18 and 20 has been considered but they are not persuasive because prior McGinnis teaches the amendment limitation of independent claims. 
Applicant’s argument (i): Applicant’s recites that the prior art of Pennington does not teach “determining, by a server computer, that a predetermined amount of time has passed since any content messages received from a plurality of content sources and associated with a predetermined media collection have been pushed live to be viewed by one or more users; based on determining that the predetermined amount of time has passed since any content messages received from the plurality of content sources associated with the predetermined media collection have been pushed live to be viewed by one or more users, updating, by the server computer, an identifier of the predetermined media collection from a first indicator to a second indicator indicating an action to be taken on the predetermined media collection to curate the media collection before presentation to one or more users;” as recited in currently amended independent claim 1. There is no identifier in Pennington that is updated from a first to second indicator indicating an action to be taken on the predetermined media collection to curate the media collection before presentation to one or more users, as claimed.
Examiner Response (i): The examiner respectfully disagrees with applicant’s arguments. 
Pennington teaches: determining, by a server computer, that a predetermined amount of time has passed since any content messages received from a plurality of content sources and associated with a predetermined media collection have been Pennington – [0008] Accordingly, aspects and embodiments are directed to methods and apparatus for managing digital media content that may provide a user-friendly, streamlined user experience. [0098-0099] Referring to FIG. 9, there is illustrated an example of the timeline 840 that may be displayed in the time view. The timeline 840 may also provide a visual indication of new content recently added to the digital media library. For example, when another person shares an album with the user, or when the user uploads new photographs and/or videos from a camera, a new content indicator 950 may be displayed in the timeline 840. In one example, the new content indicator 950 includes highlighting or changing the color of the tick marks 910 corresponding to the newly added content items.)
updating, by the server computer, an identifier of the predetermined media collection from a first indicator to a second indicator indicating an action to be taken on the predetermined media collection to curate the media collection before presentation to one or more users; (Pennington – [0098-0099] Referring to FIG. 9, there is illustrated an example of the timeline 840 that may be displayed in the time view. The timeline 840 may also provide a visual indication of new content recently added to the digital media library. For example, when another person shares an album with the user, or when the user uploads new photographs and/or videos from a camera, a new content indicator 950 may be displayed in the timeline 840. In one example, the new content indicator 950 includes highlighting or changing the color of the tick marks 910 corresponding to the newly added content items.
Pennington does not explicitly teach: based on determining that the predetermined amount of time has passed since any content messages received from the plurality of content sources associated with the predetermined media collection have been pushed live to be viewed by one or more users,
However, McGinnis teaches: based on determining that the predetermined amount of time has passed since any content messages received from the plurality of content sources associated with the predetermined media collection have been pushed live to be viewed by one or more users, (McGinnis − [0058] Notifications at defined times or intervals after the initial assignment of the piece or portion of authored content 132 to the reviewer 142 (e.g., 1 week after assignment, 2 weeks after assignment). Reminders may be generated for content that has not been reviewed for a defined interval of time.)
Applicant’s arguments discuss the prior art of Pennington, but after consideration of the prior art McGinnis. The Examiner respectfully disagrees with applicant’s arguments because the prior arts Pennington, McGinnis and Saraya teaches the limitation recited in the independent claims.

Applicant’s argument (ii): Applicant’s recites that the prior art of Pennington does not teach “and causing a timeline to be displayed on the curator device showing a curation progress of each of a plurality of curators that are curating the content messages in the predetermined media collection before presentation to one or more users,” as claimed. There are no curators or progress of curators mentioned or shown in the timeline in Pennington.
Examiner Response (ii): The examiner respectfully disagrees with applicant’s arguments. 
Pennington teaches: and causing a timeline to be displayed on the curator device showing a curation progress of each of a plurality of curators that are curating the content messages in the predetermined media collection before presentation to one or more users, (Pennington – [0098-0099] Referring to FIG. 9, there is illustrated an example of the timeline 840 that may be displayed in the time view. For example, when another person shares an album with the user, or when the user uploads new photographs and/or videos from a camera, a new content indicator 950 may be displayed in the timeline 840. In one example, the new content indicator 950 includes highlighting or changing the color of the tick marks 910 corresponding to the newly added content items. An indictor may change when new items are received and change when the new items are acknowledged.)
and an indication, corresponding to each curator, of published content messages in the predetermined media collection that have been pushed live to be viewed by one or more users. (Pennington – [0098-0099] Referring to FIG. 9, there is illustrated an example of the timeline 840 that may be displayed in the time view. For example, when another person shares an album with the user, or when the user uploads new photographs and/or videos from a camera, a new content indicator 950 may be displayed in the timeline 840. In one example, the new content indicator 950 includes highlighting or changing the color of the tick marks 910 corresponding to the newly added content items. An indictor may change when new items are received and change when the new items are acknowledged.) 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10-12, 16-17 and 20 of U.S. Patent No. 10,679,389. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7, 12, 14-15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pennington et al. (US PGPUB: 20100174993, Filed date: Nov. 03, 2009, hereinafter “Pennington”) in view of McGinnis et al. (US PGPUB: 20150142676, Filed date: Nov. 13, 2014 hereinafter “McGinnis”) in further view of Saraya et al. (US PGPUB 20150058282, Filed date: Aug. 21, 2013 hereinafter “Saraya”)
Regarding independent claim 1, Pennington teaches: A method comprising: 
determining, by a server computer, that a predetermined amount of time has passed since any content messages received from a plurality of content sources and associated with a predetermined media collection have been pushed live to be viewed by one or more users; (Pennington – [0008] Accordingly, aspects and embodiments are directed to methods and apparatus for managing digital media content that may provide a user-friendly, streamlined user experience. [0098-0099] Referring to FIG. 9, there is illustrated an example of the timeline 840 that may be displayed in the time view. The timeline 840 may also provide a visual indication of new content recently added to the digital media library. For example, when another person shares an album with the user, or when the user uploads new photographs and/or videos from a camera, a new content indicator 950 may be displayed in the timeline 840. In one example, the new content indicator 950 includes highlighting or changing the color of the tick marks 910 corresponding to the newly added content items.)
updating, by the server computer, an identifier of the predetermined media collection from a first indicator to a second indicator indicating an action to be taken on the predetermined media collection to curate the media collection before presentation to one or more users; (Pennington – [0098-0099] Referring to FIG. 9, there is illustrated an example of the timeline 840 that may be displayed in the time view. The timeline 840 may also provide a visual indication of new content recently added to the digital media library. For example, when another person shares an album with the user, or when the user uploads new photographs and/or videos from a camera, a new content indicator 950 may be displayed in the timeline 840. In one example, the new content indicator 950 includes highlighting or changing the color of the tick marks 910 corresponding to the newly added content items.)
and causing a timeline to be displayed on the curator device showing a curation progress of each of a plurality of curators that are curating the content messages in the predetermined media collection before presentation to one or more users, (Pennington – [0098-0099] Referring to FIG. 9, there is illustrated an example of the timeline 840 that may be displayed in the time view. For example, when another person shares an album with the user, or when the user uploads new photographs and/or videos from a camera, a new content indicator 950 may be displayed in the timeline 840. In one example, the new content indicator 950 includes highlighting or changing the color of the tick marks 910 corresponding to the newly added content items. An indictor may change when new items are received and change when the new items are acknowledged.)
and an indication, corresponding to each curator, of published content messages in the predetermined media collection that have been pushed live to be viewed by one or more users. (Pennington – [0098-0099] Referring to FIG. 9, there is illustrated an example of the timeline 840 that may be displayed in the time view. For example, when another person shares an album with the user, or when the user uploads new photographs and/or videos from a camera, a new content indicator 950 may be displayed in the timeline 840. In one example, the new content indicator 950 includes highlighting or changing the color of the tick marks 910 corresponding to the newly added content items. An indictor may change when new items are received and change when the new items are acknowledged.)
Pennington does not explicitly teach: based on determining that the predetermined amount of time has passed since any content messages received from the plurality of content sources associated with the predetermined media collection have been pushed live to be viewed by one or more users, the curation progress indicating an assigned portion of content messages that are assigned to each curator, how many content messages of the assigned portion have been viewed by each curator, how many content messages of the assigned portion of content messages have not been viewed by each curator, 
However, McGinnis teaches: based on determining that the predetermined amount of time has passed since any content messages received from the plurality of content sources associated with the predetermined media collection have been pushed live to be viewed by one or more users, (McGinnis − [0058] Notifications at defined times or intervals after the initial assignment of the piece or portion of authored content 132 to the reviewer 142 (e.g., 1 week after assignment, 2 weeks after assignment). Reminders may be generated for content that has not been reviewed for a defined interval of time.)
the curation progress indicating an assigned portion of content messages that are assigned to each curator, how many content messages of the assigned portion have been viewed by each curator, how many content messages of the assigned portion of content messages have not been viewed by each curator, (McGinnis − [0092] The method 300 also tracks the progress of each OEM's review process for each piece or portion of received authored content 132, according to one non-limiting illustrated embodiment. [0102] The progress of each review item is tracked for each reviewer, content is reviewed or not reviewed, the tracking may track which reviewer and which content has completed their review, [0109] history and evolutions of reviews is tracked and may be displayed (timeline)).
Accordingly, it would have been obvious to one of ordinary in the art, before the effective filing date of the invention, to combine the teachings of Pennington, and McGinnis as all references teach compatible aspects related to image collections. Adding the teaching of McGinnis further teaches setting reminder in order to review content for collections. Adding the teachings of McGinnis to the teachings of Pennington would result in an expected improvement. One of ordinary skill in the art would have been motivated to make these modification in order to improve review and filtering of media collections.

Pennington does not explicitly teach: providing, by the server computer, a media collection list assigned to a first curator to be displayed on a curator device, the media collection list comprising a plurality of media collections that includes the predetermined media collection, the media collection further comprising, for each media collection in the media collection list, a corresponding curator list indicating one or more curators assigned to each media collection; 
However, Saraya teaches: providing, by the server computer, a media collection list assigned to a first curator to be displayed on a curator device, the media collection list comprising a plurality of media collections that includes the predetermined media Saraya – [0024-0030] FIG. 2 is a flowchart depicting operational steps of reviewer assignment program 121 for assigning reviewers to a file by function, in accordance with an embodiment of the present invention. In step 210, reviewer assignment program 121 receives the reviewer assignment by function. The review assignment can aide in program file review management. In one embodiment of the present invention, reviewer assignment program 121 can display a list of reviewers on UI 115 on user computing device 150 and can provide, for example, a pull down list of reviewers assigned to a computing file.)
Accordingly, it would have been obvious to one of ordinary in the art, before the effective filing date of the invention, to combine the teachings of Pennington, McGinnis and Saraya as all references teach compatible aspects related to image collections. Adding the teaching of McGinnis and Saraya further teaches tracking changes in the review of content in a collection. Adding the teachings of Saraya to the teachings of Pennington and McGinnis would result in an expected improvement. One of ordinary skill in the art would have been motivated to make these modification in order to improve review and filtering of media collections.
Regarding dependents claim 3, Pennington, McGinnis and Saraya discloses all the features with respect to claim 1 as outlined above
Pennington teaches: wherein the predetermined media collection comprises media content from a plurality of individual users. (Pennington – [0098-0099] Referring to FIG. 9, there is illustrated an example of the timeline 840 that may be displayed in the time view. An indictor may change when new items are received and change when the new items are acknowledged.)
Regarding dependents claim 4, Pennington, McGinnis and Saraya discloses all the features with respect to claim 1 as outlined above
Pennington teaches: wherein the identifier of the first media collection includes at least one of a group comprising: a subject for the media collection, a number of content messages pending review for the media collection, a time the media collection was last viewed by a curator, a color associated with the first indication, and a color associated with the second indication. (Pennington – [0098-0099] Referring to FIG. 9, there is illustrated an example of the timeline 840 that may be displayed in the time view. An indictor may change when new items are received and change when the new items are acknowledged.)
Regarding dependents claim 7, Pennington, McGinnis and Saraya discloses all the features with respect to claim 1 as outlined above
Pennington teaches: determining that a predetermined number of content messages that have not been viewed on the operator device and a predetermined amount of time that has passed since the content messages associated with the media collection have been viewed on the curator device; (Pennington – [0008] Accordingly, aspects and embodiments are directed to methods and apparatus for managing digital media content that may provide a user-friendly, streamlined user experience. [0098-0099] Referring to FIG. 9, there is illustrated an example of the timeline 840 that may be displayed in the time view. The timeline 840 may also provide a visual indication of new content recently added to the digital media library. For example, when another person shares an album with the user, or when the user uploads new photographs and/or videos from a camera, a new content indicator 950 may be displayed in the timeline 840. In one example, the new content indicator 950 includes highlighting or changing the color of the tick marks 910 corresponding to the newly added content items.)
and updating the identifier of the predetermined media collection from a first indicator to a second indicator indicating an action to be taken on the predetermined media collection to curate the media collection before presentation to one or more users. (Pennington – [0099] an indictor may change when new items are received and change when the new items are acknowledged).
Regarding independent claim 12, Pennington teaches: A server computer comprising: 
a processor; and a computer readable medium coupled with the processor, the computer readable medium comprising instructions stored thereon that are executable by the processor to cause a computing device to perform operations comprising: (Pennington – [0016] According to one aspect of the present invention, a computer-readable medium having computer-readable instructions stored thereon that as a result of being executed by a computer. Fig. 2 processor (210), memory (220) and storage (250))
determining that a predetermined amount of time has passed since any content messages received from a plurality of content sources and associated with a predetermined media collection have been pushed live to be viewed by one or more users; (Pennington – [0008] Accordingly, aspects and embodiments are directed to methods and apparatus for managing digital media content that may provide a user-friendly, streamlined user experience. [0098-0099] Referring to FIG. 9, there is illustrated an example of the timeline 840 that may be displayed in the time view. The timeline 840 may also provide a visual indication of new content recently added to the digital media library. For example, when another person shares an album with the user, or when the user uploads new photographs and/or videos from a camera, a new content indicator 950 may be displayed in the timeline 840. In one example, the new content indicator 950 includes highlighting or changing the color of the tick marks 910 corresponding to the newly added content items.)
updating an identifier of the predetermined media collection from a first indicator to a second indicator indicating an action to be taken on the predetermined media collection to curate the media collection before presentation to one or more users; (Pennington – [0098-0099] Referring to FIG. 9, there is illustrated an example of the timeline 840 that may be displayed in the time view. The timeline 840 may also provide a visual indication of new content recently added to the digital media library. For example, when another person shares an album with the user, or when the user uploads new photographs and/or videos from a camera, a new content indicator 950 may be displayed in the timeline 840. In one example, the new content indicator 950 includes highlighting or changing the color of the tick marks 910 corresponding to the newly added content items.)
and causing a timeline to be displayed on the curator device showing a curation progress of each of a plurality of curators that are curating the content messages in the predetermined media collection before presentation to one or more users, (Pennington – [0098-0099] Referring to FIG. 9, there is illustrated an example of the timeline 840 that may be displayed in the time view. For example, when another person shares an album with the user, or when the user uploads new photographs and/or videos from a camera, a new content indicator 950 may be displayed in the timeline 840. In one example, the new content indicator 950 includes highlighting or changing the color of the tick marks 910 corresponding to the newly added content items. An indictor may change when new items are received and change when the new items are acknowledged.)
and an indication, corresponding to each curator, of published content messages in the predetermined media collection that have been pushed live to be viewed by one or more users. (Pennington – [0098-0099] Referring to FIG. 9, there is illustrated an example of the timeline 840 that may be displayed in the time view. For example, when another person shares an album with the user, or when the user uploads new photographs and/or videos from a camera, a new content indicator 950 may be displayed in the timeline 840. In one example, the new content indicator 950 includes highlighting or changing the color of the tick marks 910 corresponding to the newly added content items. An indictor may change when new items are received and change when the new items are acknowledged.)
Pennington does not explicitly teach: based on determining that the predetermined amount of time has passed since any content messages received from the plurality of content sources associated with the predetermined media collection have been pushed live to be viewed by one or more users, the curation progress indicating an assigned portion of content messages that are assigned to each curator, how many content messages of the assigned portion have been viewed by each curator, how 
However, McGinnis teaches: based on determining that the predetermined amount of time has passed since any content messages received from the plurality of content sources associated with the predetermined media collection have been pushed live to be viewed by one or more users, (McGinnis − [0058] Notifications at defined times or intervals after the initial assignment of the piece or portion of authored content 132 to the reviewer 142 (e.g., 1 week after assignment, 2 weeks after assignment). Reminders may be generated for content that has not been reviewed for a defined interval of time.)
the curation progress indicating an assigned portion of content messages that are assigned to each curator, how many content messages of the assigned portion have been viewed by each curator, how many content messages of the assigned portion of content messages have not been viewed by each curator, (McGinnis − [0092] The method 300 also tracks the progress of each OEM's review process for each piece or portion of received authored content 132, according to one non-limiting illustrated embodiment. [0102] The progress of each review item is tracked for each reviewer, content is reviewed or not reviewed, the tracking may track which reviewer and which content has completed their review, [0109] history and evolutions of reviews is tracked and may be displayed (timeline)).
Accordingly, it would have been obvious to one of ordinary in the art, before the effective filing date of the invention, to combine the teachings of Pennington, and McGinnis as all references teach compatible aspects related to image collections. 
Pennington does not explicitly teach: providing, by the server computer, a media collection list assigned to a first curator to be displayed on a curator device, the media collection list comprising a plurality of media collections that includes the predetermined media collection, the media collection further comprising, for each media collection in the media collection list, a corresponding curator list indicating one or more curators assigned to each media collection; 
However, Saraya teaches: providing a media collection list assigned to a first curator to be displayed on a curator device, the media collection list comprising a plurality of media collections that includes the predetermined media collection, the media collection further comprising, for each media collection in the media collection list, a corresponding curator list indicating one or more curators assigned to each media collection; (Saraya – [0024-0030] FIG. 2 is a flowchart depicting operational steps of reviewer assignment program 121 for assigning reviewers to a file by function, in accordance with an embodiment of the present invention. In step 210, reviewer assignment program 121 receives the reviewer assignment by function. The review assignment can aide in program file review management. In one embodiment of the present invention, reviewer assignment program 121 can display a list of reviewers on UI 115 on user computing device 150 and can provide, for example, a pull down list of reviewers assigned to a computing file.)
Accordingly, it would have been obvious to one of ordinary in the art, before the effective filing date of the invention, to combine the teachings of Pennington, McGinnis and Saraya as all references teach compatible aspects related to image collections. Adding the teaching of McGinnis and Saraya further teaches tracking changes in the review of content in a collection. Adding the teachings of Saraya to the teachings of Pennington and McGinnis would result in an expected improvement. One of ordinary skill in the art would have been motivated to make these modification in order to improve review and filtering of media collections.
Regarding dependents claim 14, Pennington, McGinnis and Saraya discloses all the features with respect to claim 12 as outlined above
Pennington teaches: wherein the predetermined media collection comprises media content from a plurality of individual users. (Pennington – [0098-0099] Referring to FIG. 9, there is illustrated an example of the timeline 840 that may be displayed in the time view. An indictor may change when new items are received and change when the new items are acknowledged.)
Regarding dependents claim 15, Pennington, McGinnis and Saraya discloses all the features with respect to claim 12 as outlined above
Pennington teaches: wherein the identifier of the first media collection includes at least one of a group comprising: a subject for the media collection, a number of content messages pending review for the media collection, a time the media collection was last viewed by a curator, a color associated with the first indication, and a color Pennington – [0098-0099] Referring to FIG. 9, there is illustrated an example of the timeline 840 that may be displayed in the time view. An indictor may change when new items are received and change when the new items are acknowledged.)
Regarding dependents claim 18, Pennington, McGinnis and Saraya discloses all the features with respect to claim 12 as outlined above
Pennington teaches: determining that a predetermined number of content messages that have not been viewed on the operator device and a predetermined amount of time that has passed since the content messages associated with the media collection have been viewed on the curator device; (Pennington – [0008] Accordingly, aspects and embodiments are directed to methods and apparatus for managing digital media content that may provide a user-friendly, streamlined user experience. [0098-0099] Referring to FIG. 9, there is illustrated an example of the timeline 840 that may be displayed in the time view. The timeline 840 may also provide a visual indication of new content recently added to the digital media library. For example, when another person shares an album with the user, or when the user uploads new photographs and/or videos from a camera, a new content indicator 950 may be displayed in the timeline 840. In one example, the new content indicator 950 includes highlighting or changing the color of the tick marks 910 corresponding to the newly added content items.)
and updating the identifier of the predetermined media collection from a first indicator to a second indicator indicating an action to be taken on the predetermined media collection to curate the media collection before presentation to one or more Pennington – [0099] an indictor may change when new items are received and change when the new items are acknowledged).
Regarding independent claim 20, Pennington teaches: A non-transitory computer readable medium comprising instructions stored thereon that are executable by at least one processor to cause a computing device to perform operations comprising: (Pennington – [0016] According to one aspect of the present invention, a computer-readable medium having computer-readable instructions stored thereon that as a result of being executed by a computer. Fig. 2 processor (210), memory (220) and storage (250))
determining that a predetermined amount of time has passed since any content messages received from a plurality of content sources and associated with a predetermined media collection have been pushed live to be viewed by one or more users; (Pennington – [0008] Accordingly, aspects and embodiments are directed to methods and apparatus for managing digital media content that may provide a user-friendly, streamlined user experience. [0098-0099] Referring to FIG. 9, there is illustrated an example of the timeline 840 that may be displayed in the time view. The timeline 840 may also provide a visual indication of new content recently added to the digital media library. For example, when another person shares an album with the user, or when the user uploads new photographs and/or videos from a camera, a new content indicator 950 may be displayed in the timeline 840. In one example, the new content indicator 950 includes highlighting or changing the color of the tick marks 910 corresponding to the newly added content items.
updating an identifier of the predetermined media collection from a first indicator to a second indicator indicating an action to be taken on the predetermined media collection to curate the media collection before presentation to one or more users; (Pennington – [0098-0099] Referring to FIG. 9, there is illustrated an example of the timeline 840 that may be displayed in the time view. The timeline 840 may also provide a visual indication of new content recently added to the digital media library. For example, when another person shares an album with the user, or when the user uploads new photographs and/or videos from a camera, a new content indicator 950 may be displayed in the timeline 840. In one example, the new content indicator 950 includes highlighting or changing the color of the tick marks 910 corresponding to the newly added content items.)
and causing a timeline to be displayed on the curator device showing a curation progress of each of a plurality of curators that are curating the content messages in the predetermined media collection before presentation to one or more users, (Pennington – [0098-0099] Referring to FIG. 9, there is illustrated an example of the timeline 840 that may be displayed in the time view. For example, when another person shares an album with the user, or when the user uploads new photographs and/or videos from a camera, a new content indicator 950 may be displayed in the timeline 840. In one example, the new content indicator 950 includes highlighting or changing the color of the tick marks 910 corresponding to the newly added content items. An indictor may change when new items are received and change when the new items are acknowledged.)
 and an indication, corresponding to each curator, of published content messages in the predetermined media collection that have been pushed live to be Pennington – [0098-0099] Referring to FIG. 9, there is illustrated an example of the timeline 840 that may be displayed in the time view. For example, when another person shares an album with the user, or when the user uploads new photographs and/or videos from a camera, a new content indicator 950 may be displayed in the timeline 840. In one example, the new content indicator 950 includes highlighting or changing the color of the tick marks 910 corresponding to the newly added content items. An indictor may change when new items are received and change when the new items are acknowledged.)
Pennington does not explicitly teach: based on determining that the predetermined amount of time has passed since any content messages received from the plurality of content sources associated with the predetermined media collection have been pushed live to be viewed by one or more users, the curation progress indicating an assigned portion of content messages that are assigned to each curator, how many content messages of the assigned portion have been viewed by each curator, how many content messages of the assigned portion of content messages have not been viewed by each curator,
However, McGinnis teaches: based on determining that the predetermined amount of time has passed since any content messages received from the plurality of content sources associated with the predetermined media collection have been pushed live to be viewed by one or more users, (McGinnis − [0058] Notifications at defined times or intervals after the initial assignment of the piece or portion of authored content 132 to the reviewer 142 (e.g., 1 week after assignment, 2 weeks after assignment). Reminders may be generated for content that has not been reviewed for a defined interval of time.)
the curation progress indicating an assigned portion of content messages that are assigned to each curator, how many content messages of the assigned portion have been viewed by each curator, how many content messages of the assigned portion of content messages have not been viewed by each curator, (McGinnis − [0092] The method 300 also tracks the progress of each OEM's review process for each piece or portion of received authored content 132, according to one non-limiting illustrated embodiment. [0102] The progress of each review item is tracked for each reviewer, content is reviewed or not reviewed, the tracking may track which reviewer and which content has completed their review, [0109] history and evolutions of reviews is tracked and may be displayed (timeline)).
Accordingly, it would have been obvious to one of ordinary in the art, before the effective filing date of the invention, to combine the teachings of Pennington, and McGinnis as all references teach compatible aspects related to image collections. Adding the teaching of McGinnis further teaches setting reminder in order to review content for collections. Adding the teachings of McGinnis to the teachings of Pennington would result in an expected improvement. One of ordinary skill in the art would have been motivated to make these modification in order to improve review and filtering of media collections.
Pennington does not explicitly teach: providing, by the server computer, a media collection list assigned to a first curator to be displayed on a curator device, the media collection list comprising a plurality of media collections that includes the predetermined 
However, Saraya teaches: providing a media collection list assigned to a first curator to be displayed on a curator device, the media collection list comprising a plurality of media collections that includes the predetermined media collection, the media collection further comprising, for each media collection in the media collection list, a corresponding curator list indicating one or more curators assigned to each media collection; (Saraya – [0024-0030] FIG. 2 is a flowchart depicting operational steps of reviewer assignment program 121 for assigning reviewers to a file by function, in accordance with an embodiment of the present invention. In step 210, reviewer assignment program 121 receives the reviewer assignment by function. The review assignment can aide in program file review management. In one embodiment of the present invention, reviewer assignment program 121 can display a list of reviewers on UI 115 on user computing device 150 and can provide, for example, a pull down list of reviewers assigned to a computing file.)
Accordingly, it would have been obvious to one of ordinary in the art, before the effective filing date of the invention, to combine the teachings of Pennington, McGinnis and Saraya as all references teach compatible aspects related to image collections. Adding the teaching of McGinnis and Saraya further teaches tracking changes in the review of content in a collection. Adding the teachings of Saraya to the teachings of Pennington and McGinnis would result in an expected improvement. One of ordinary .

Claims 2, 5-6, 8-10, 13, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pennington in view of McGinnis in view of Saraya as applied to claims 1, 3-4, 7, 12, 14-15, 18 and 20 above, and further in view of Han et al. (US PGPUB 20120265758, Filed date: Apr. 14, 2011 hereinafter “Han”)
Regarding dependents claim 2, Pennington, McGinnis and Saraya discloses all the features with respect to claim 1 as outlined above
Pennington does not explicitly teach: wherein the predetermined media collection is associated with a geolocation, event, topic, or common user interest. 
However, Han teaches: wherein the predetermined media collection is associated with a geolocation, event, topic, or common user interest. (Han – [0260] [0105] media may be collected for a specific event and may include categorization based on geolocation)
Accordingly, it would have been obvious to one of ordinary in the art, 
Regarding dependents claim 5, Pennington, McGinnis and Saraya discloses all the features with respect to claim 1 as outlined above
Pennington teaches: and updating the identifier of the predetermined media collection from the second indicator to the first indicator indicating that the predetermined media collection does not require immediate attention, based on the selection of the subset of the content messages for the predetermined media collection received from the curator device. (Pennington – [0098-0099] Referring to FIG. 9, there is illustrated an example of the timeline 840 that may be displayed in the time view. An indictor may change when new items are received and change when the new items are acknowledged.)
Pennington does not explicitly teach: receiving, from the curator device, a selection of a subset of the content messages for the predetermined media collection to be included in the predetermined media collection that will be available to be viewed by one or more users; and including the selection of the subset of the content messages in the predetermined media collection, wherein the content messages not in the selection of the subset of the content messages are not available to be viewed by one or more users;
However, Hans teaches: receiving, from the curator device, a selection of a subset of the content messages for the predetermined media collection to be included in the predetermined media collection that will be available to be viewed by one or more users; and including the selection of the subset of the content messages in the predetermined media collection, wherein the content messages not in the selection of the subset of the content messages are not available to be viewed by one or more Han – [0262, 0268] moderator may choose which media content is included in the collection that are viewed by the users).
Accordingly, it would have been obvious to one of ordinary in the art, before the effective filing date of the invention, to combine the teachings of Pennington, McGinnis Saraya and Han as all references teach compatible aspects related to image collections. Adding the teachings of Han to the teachings of Pennington, McGinnis and Saraya would result in an expected improvement. One of ordinary skill in the art would have been motivated to make these modification in order to improve review and filtering of media collections.
Regarding dependents claim 6, Pennington, McGinnis and Saraya discloses all the features with respect to claim 5 as outlined above
Pennington teaches: receiving a request from a client device for the predetermined media collection; and providing the predetermined media collection in response to the request, wherein the predetermined media collection is displayed on the client device. (Pennington – [0008] Accordingly, aspects and embodiments are directed to methods and apparatus for managing digital media content that may provide a user-friendly, streamlined user experience. [0098-0099] Referring to FIG. 9, there is illustrated an example of the timeline 840 that may be displayed in the time view. The timeline 840 may also provide a visual indication of new content recently added to the digital media library. For example, when another person shares an album with the user, or when the user uploads new photographs and/or videos from a camera, a new content indicator 950 may be displayed in the timeline 840. In one example, the new content indicator 950 includes highlighting or changing the color of the tick marks 910 corresponding to the newly added content items.)
Regarding dependents claim 8, Pennington, McGinnis and Saraya discloses all the features with respect to claim 1 as outlined above
Pennington does not explicitly teach: determining that new content messages received from a plurality of content sources are associated with the predetermined media collection based on media content of each of the new content messages using at least one of text recognition, object recognition, and an audio footprint.
However, Han teaches: determining that new content messages received from a plurality of content sources are associated with the predetermined media collection based on media content of each of the new content messages using at least one of text recognition, object recognition, and an audio footprint. (Han – [0270] object (people) may be recognized in photos for categorization).
Accordingly, it would have been obvious to one of ordinary in the art, before the effective filing date of the invention, to combine the teachings of Pennington, McGinnis Saraya and Han as all references teach compatible aspects related to image collections. Adding the teachings of Han to the teachings of Pennington, McGinnis and Saraya would result in an expected improvement. One of ordinary skill in the art would have been motivated to make these modification in order to improve review and filtering of media collections.
Regarding dependents claim 9, Pennington, 
Pennington does not explicitly teach: receiving a selection of an identifier of a second predetermined media collection to be curated before presentation to one or more users; causing display on a graphical user interface of media content associated with the second predetermined media collection to allow curation of the second media collection before presentation to the one or more users.
However, Han teaches: wherein the predetermined media collection is a first predetermined media collection, and further comprising: receiving a selection of an identifier of a second predetermined media collection to be curated before presentation to one or more users; causing display on a graphical user interface of media content associated with the second predetermined media collection to allow curation of the second media collection before presentation to the one or more users. (Han – Fig. 53 [0267-0269] a moderator (curator) may review and allow and deny content.  Content needs to be allowed before viewed).
Accordingly, it would have been obvious to one of ordinary in the art, before the effective filing date of the invention, to combine the teachings of Pennington, McGinnis Saraya and Han as all references teach compatible aspects related to image collections. Adding the teachings of Han to the teachings of Pennington, McGinnis and Saraya would result in an expected improvement. One of ordinary skill in the art would have been motivated to make these modification in order to improve review and filtering of media collections.
Regarding dependents claim 10, Pennington, 
Pennington does not explicitly teach: receiving a selection to turn off the predetermined media collection; and turning off the predetermined media collection causing the predetermined media collection to not be available to be viewed by the one or more users.
However, Han teaches: receiving a selection to turn off the predetermined media collection; and turning off the predetermined media collection causing the predetermined media collection to not be available to be viewed by the one or more users. (Han – [0116-0120] users may share collections of media with other users and update the shared settings based on deleted or new friends)
Accordingly, it would have been obvious to one of ordinary in the art, before the effective filing date of the invention, to combine the teachings of Pennington, McGinnis Saraya and Han as all references teach compatible aspects related to image collections. Adding the teachings of Han to the teachings of Pennington, McGinnis and Saraya would result in an expected improvement. One of ordinary skill in the art would have been motivated to make these modification in order to improve review and filtering of media collections.
Regarding dependents claim 13, Pennington, McGinnis and Saraya discloses all the features with respect to claim 12 as outlined above
Pennington does not explicitly teach: wherein the predetermined media collection is associated with a geolocation, event, topic, or common user interest. 
However, Han teaches: wherein the predetermined media collection is associated with a geolocation, event, topic, or common user interest. (Han – [0260] [0105] media may be collected for a specific event and may include categorization based on geolocation)
Accordingly, it would have been obvious to one of ordinary in the art, before the effective filing date of the invention, to combine the teachings of Pennington, McGinnis Saraya and Han as all references teach compatible aspects related to image collections. Adding the teachings of Han to the teachings of Pennington, McGinnis and Saraya would result in an expected improvement. One of ordinary skill in the art would have been motivated to make these modification in order to improve review and filtering of media collections.
Regarding dependents claim 16, Pennington, McGinnis and Saraya discloses all the features with respect to claim 12 as outlined above
Pennington teaches: and updating the identifier of the predetermined media collection from the second indicator to the first indicator indicating that the predetermined media collection does not require immediate attention, based on the selection of the subset of the content messages for the predetermined media collection received from the curator device. (Pennington – [0098-0099] Referring to FIG. 9, there is illustrated an example of the timeline 840 that may be displayed in the time view. An indictor may change when new items are received and change when the new items are acknowledged.)
Pennington does not explicitly teach: receiving, from the curator device, a selection of a subset of the content messages for the predetermined media collection to be included in the predetermined media collection that will be available to be viewed by one or more users; and including the selection of the subset of the content messages in 
However, Hans teaches: receiving, from the curator device, a selection of a subset of the content messages for the predetermined media collection to be included in the predetermined media collection that will be available to be viewed by one or more users; and including the selection of the subset of the content messages in the predetermined media collection, wherein the content messages not in the selection of the subset of the content messages are not available to be viewed by one or more users; (Han – [0262, 0268] moderator may choose which media content is included in the collection that are viewed by the users).
Accordingly, it would have been obvious to one of ordinary in the art, before the effective filing date of the invention, to combine the teachings of Pennington, McGinnis Saraya and Han as all references teach compatible aspects related to image collections. Adding the teachings of Han to the teachings of Pennington, McGinnis and Saraya would result in an expected improvement. One of ordinary skill in the art would have been motivated to make these modification in order to improve review and filtering of media collections.
Regarding dependents claim 17, Pennington, McGinnis and Saraya discloses all the features with respect to claim 16 as outlined above
Pennington teaches: receiving a request from a client device for the predetermined media collection; and providing the predetermined media collection in response to the request, wherein the predetermined media collection is displayed on the Pennington – [0008] Accordingly, aspects and embodiments are directed to methods and apparatus for managing digital media content that may provide a user-friendly, streamlined user experience. [0098-0099] Referring to FIG. 9, there is illustrated an example of the timeline 840 that may be displayed in the time view. The timeline 840 may also provide a visual indication of new content recently added to the digital media library. For example, when another person shares an album with the user, or when the user uploads new photographs and/or videos from a camera, a new content indicator 950 may be displayed in the timeline 840. In one example, the new content indicator 950 includes highlighting or changing the color of the tick marks 910 corresponding to the newly added content items.)
Regarding dependents claim 19, Pennington, McGinnis and Saraya discloses all the features with respect to claim 12 as outlined above
Pennington does not explicitly teach: determining that new content messages received from a plurality of content sources are associated with the predetermined media collection based on media content of each of the new content messages using at least one of text recognition, object recognition, and an audio footprint.
However, Han teaches: determining that new content messages received from a plurality of content sources are associated with the predetermined media collection based on media content of each of the new content messages using at least one of text recognition, object recognition, and an audio footprint. (Han – [0270] object (people) may be recognized in photos for categorization).
Accordingly, it would have been obvious to one of ordinary in the art, before the effective filing date of the invention, to combine the teachings of Pennington, McGinnis .

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pennington in view of McGinnis in view of Saraya as applied to claims 1, 3-4, 7, 12, 14-15, 18 and 20 above, and further in view of Athsani et al. (US PGPUB: 20090150210, Filed Date: Dec. 10, 2007, hereinafter “Athsani”)
Regarding dependents claim 11, Pennington, McGinnis and Saraya discloses all the features with respect to claim 1 as outlined above
Pennington does not explicitly teach: receiving a selection of an ad to add to the predetermined media collection; and adding the ad to the first predetermined media collection.
However, Athsani teaches: receiving a selection of an ad to add to the predetermined media collection; and adding the ad to the first predetermined media collection. (Athsani − [0048] In a particular implementation, the library system empowers producers of content to easily add and/or combine advertisements to their own generated content, or the content of others (e.g., ad clips along with user video content).)
Accordingly, it would have been obvious to one of ordinary in the art, before the effective filing date of the invention, to combine the teachings of Pennington, McGinnis .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395.  The examiner can normally be reached on Monday-Friday 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARL E BARNES JR/Examiner, Art Unit 2177      

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177